The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Note that in view of the cancellation of paragraph [0014], in its entirety, it should be noted that the numbering of the paragraphs subsequent to paragraph [0013] no longer follow a consecutive pattern and thus appropriate clarification (e.g. a substitute specification with renumbered paragraph numbering) is needed. Page 1, in paragraph [0003], 4th line therein and page 2, in paragraph [0004], first line therein, note that --φ-- should be inserted after “phase shift”, respectively at these instances for an appropriate characterization consistent with the labeling in FIG. 1. Pages 2, 5, in the respective headings therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 2) and inserted after “DETAIL DESCRIPTION” (i.e. page 5), respectively for consistency with PTO guidelines. Page 2, in paragraph [0006], 5th line therein and page 3, in paragraph [0009], 5th line therein, note that --another-- should be inserted prior to “one”, respectively at these instances for an appropriate characterization. Page 2, in paragraph [0006], 7th line therein and page 9, in paragraph [0009], 8th line therein, note that the terminology “of which” should be rewritten as --transmission line--, respectively at these instances for an appropriate characterization. Page 6, in paragraph [0030], first to 5th lines therein, it is noted that for the recited “four states”, the indicated transmission lines appear incomplete (i.e. the listed transmission lines only appear to indicate three out of the four states) and thus appropriate clarification is needed. Page 6, in paragraph [0030], 10th line therein, note that the recitation of “wavelength of 0.5ns” does not appear to be an appropriate characterization and thus clarification is needed. Page 8, in paragraph [0033], 8th, 10th, 12th lines therein, note that --L=-- should be inserted prior to “12mm” and note that --Z=-- should be inserted prior to “100 ohm”, respectively at these instances for appropriate characterizations; 9th line therein, note that --L=-- should be inserted prior to “lm” for an appropriate characterization; 13th, 14th, 15th lines therein, note that --(Line 10)-- should be inserted after “230” (i.e. 13th line therein), note that --(Line 12)-- should be inserted after “232” (i.e. 14th line therein) and note that --(Line 6)-- should be inserted after “234” (i.e. 15th line therein), respectively at these instances for appropriate characterization consistent with the labeling in FIG. 4. Page 8, in paragraph [0034], last line therein, note that the designation “4” should be rewritten as --first to fourth-- and note that --, respectively-- should be inserted after “512”, respectively for appropriate characterizations. Page 9, in paragraph [0038], 6th line therein, note that the term “tow” appears that it should be rewritten as --two-- for an appropriate characterization. Page 10, in paragraph [0040], 8th line therein, note that --input-- should be inserted prior to “705” for an appropriate characterization consistent with the labeling in FIG. 7; 11th line therein, note that label “second … signal 707a” should be rewritten as --second … signal 707b-- for an appropriate characterization. Page 10, in paragraph [0043], first line therein, note that --as shown in FIG. 3-- should be inserted after “102” for an appropriate characterization consistent with the labeling in that drawing.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels and descriptive wording appearing in the indicated drawings need to be correspondingly described in the specification description for clarity and completeness of description: FIG. 4 (Z=100ohm, Z=62ohm, L=30mm, SUB1, Rs4=r4, Rs3=r3, Rs2=r2, Rs1=r1, Line 6, Line 10, Line 12); FIGS. 5A, 5B, (FREQUENCY, a frequency parameter (e.g. MHz, GHz, etc.) associated therewith); FIGS. 6A, 6B, 6C, 6D, all descriptive wording and parameters labeled therein.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 1-to-N switch selectively configured to couple to none of the N throw contacts and to two or more of the N throw contacts, as recited in claims 6, 7, 13, 14, 17, 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8; 9-14; 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 7, 8; in claim 9, at (iv); in claim 15, lines 5 & 6: note that it is unclear whether the recitation of “each of which is electrically connected between two of the N throw contacts” would be an accurate characterization of this aspect of the invention, respectively at these instances. As evident from FIG. 3, the transmission lines (TL1, TL2, TL3) appear to be connected between different adjacent contact points (e.g. TL1 is between the first & second contact points; TL3 is between the third & fourth contact points, etc.) and thus appropriate clarification is needed.
In claim 3, last line, note that it is unclear how “the second load”, as recited herein relates to the “one or more loads”, as recited in claim 1 (i.e. the second load is a part of the one or more loads, the second load is separate and distinct from the one or more loads, etc.). Appropriate clarification is needed.
In claim 3, last line and in claim 11, line 3, note that the respective recitation of “the second load” lacks strict antecedent basis, at these instances and thus appropriate clarification is needed.
In claim 4, note that the respective recitations of “the M transmission lines” and “the N-M transmission lines”, lack strict antecedent basis and thus need clarification.
In claim 16, line 1, note that it is unclear which one of the “at least one 1-to-N switch”, recited earlier is intended by the recitation herein of the singular “the 1-to-N switch”. Appropriate clarification is needed.
In claims 19, 20, lines 1 & 2 in each claim, note that it is unclear how “at least two columns of radiating elements”, as respectively recited in these claims relate to “at least one column of radiating elements”, as recited in claim 15, from which these claims directly depend (i.e. the at least two columns are a part of the at least one column, the at least two columns are separate and distinct from the at least one column, etc.) and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, 11th line therein, it is noted that the term “which” should be rewritten as --the one or more loads-- for consistency in claim terminology.
In claim 9, at (iii), third line therein, note that --another-- should be inserted prior to “one” for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7; 9, 12, 14; 15, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Melis et al (cited by applicants’). 
Melis et al (i.e. Fig. 6a) discloses a time delay shifter (i.e. delay line 100), comprising: cascaded delay elements (100a, … 100k) formed by transmission line stubs having a time delay characteristic (i.e. τ1); a 1-to-N switch (i.e. 101) including N contact throws (i.e. tap points connected between adjacent ones of the transmission line stubs) and a pole arm connected to a pole contact, as evident from what is depicted in Fig. 6a. In operation as per claim 9, a source of a signal is necessarily connected to the pole contact to apply a signal to be time delayed by the delay elements (100a, … 100k) of the time delay shifter and a load is necessarily connected to the time delay shifter at a location adjacent to the leftmost contact throw to output a time delayed signal, as evident from what is depicted in Fig. 6. Regarding claims 4, 9, it should be noted that the transmission line stubs are N in number and that depending of which one contact throw is selected, M of the N transmission lines will be selected to provide the time delay, while the remaining N-M transmission lines are not selected and thus do not contribute to providing any time delay. Regarding claims 5, 7, 12, 14, 16, 18, note that the 1-to-N switch (101) is configured such that only one of the contact throws is connected to the pole contact at any given time. Regarding claim 15, note that related Fig. 12 discloses an antenna feed system, comprising: antennas (i.e. 60, 70) configured in an antenna array that can be characterized as being in a “column”; at least one delay shift network (i.e. delay lines (100) having different time delays (τ1, τ2), as evident from Fig. 12) coupled to the antennas (60, 70) and the delay lines (100) each having a configuration and operation as described above with respect to Fig. 6a.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakamura pertains to a switching circuits using 1 to N switches.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee